Foster, J.
This is an application for leave to inspect and take a copy of the minutes of the grand jury in this case. The indictment is for “ criminally receiving stolen property.” The defendant was arraigned before the committing magistrate, pleaded not guilty, and demanded an examination, which was had at length, and at which both the defendant and the complainant were represented by counsel. The defendant was held and subsequently indicted. It is entirely within the discretion of the court to permit or deny an inspection of the minutes of the grand jury. People v. Molineux, 27 Misc. Rep. 60, and cases cited. It appears, however, to be, both upon principle and authority, the practice of this court to permit an inspection of the minutes of the grand jury, in a proper case, only, where there has been no preliminary ex*145amination before the committing magistrate. The reasons for denying such inspection, where such examination has been had, appear to me so strong that I regret that I cannot grant this application, for otherwise the peculiar facts alleged would seem to entirely justify such an order. The defendant cannot be prejudiced by such ruling; he is' fully advised of the charges against him by the preliminary examination; and any motion which he desires to make may be made at the trial, as well as before it. True, he may be put to the trouble and expense of preparing for, and going to, trial, but that is the necessary, even if unfortunate, consequence of an indictment regularly found.
Motion denied.